DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 4/18/22 are acknowledged. Any objection or rejection not addressed below is withdrawn based on the amendments.
Previously, Group 1 and the species D-Arg-D-Dmt-D-Lys-D-Phe-NH2 were elected
	The elected species has been deleted from the instantly examined claims so the search has been extended to the extent necessary to determine patentability.
Claims 4-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/21.
	Claim 18 has been canceled.
Claims 1-3 are being examined.

Priority
This application is a CON of 15/865,434 01/09/2018 ABN 15/865,434 is a CON of 14/363,035 06/05/2014 ABN 14/363,035 is a 371 of PCT/US12/67984 12/05/2012 PCT/US12/67984 has PRO 61/569,120 12/09/2011.

Claim Rejections - 35 USC § 103
This rejection is a new rejection necessitated by amendment.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Szeto does not teach a compound as in claim 1.
	Hotchkiss teach the inclusion of D-amino acids into peptides is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Szeto based on the suggestions of Szeto. Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Response to Arguments - 103
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Double Patenting
The rejections below are new rejections necessitated by amendment.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 8,697,657 (as cited with IDS 5/1/20) in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	8,697,657 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 5).
	8,697,657 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 8,697,657 based on the suggestions of Szeto. Szeto (and 8,697,657) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,561,258 (as cited with IDS 5/1/20) in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,561,258 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 4).
	9,561,258 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,561,258 based on the suggestions of Szeto. Szeto (and 9,561,258) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,293,020 (as cited with IDS 5/1/20) in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,293,020 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1, column 159 15th compound).
	10,293,020 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,293,020 based on the suggestions of Szeto. Szeto (and 10,293,020) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,835,573 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,835,573 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,835,573 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,835,573 based on the suggestions of Szeto. Szeto (and 10,835,573) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,627,392 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,627,392 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 2).
	10,627,392 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,627,392 based on the suggestions of Szeto. Szeto (and 10,627,392) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,793,597 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,793,597 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,793,597 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,793,597 based on the suggestions of Szeto. Szeto (and 10,793,597) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,636,378 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,636,378 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	9,636,378 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,636,378 based on the suggestions of Szeto. Szeto (and 9,636,378) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,279,008 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,279,008 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,279,008 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,279,008 based on the suggestions of Szeto. Szeto (and 10,279,008) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,646,539 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,646,539 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,646,539 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,646,539 based on the suggestions of Szeto. Szeto (and 10,646,539) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,702,577 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,702,577 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,702,577 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,702,577 based on the suggestions of Szeto. Szeto (and 10,702,577) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,744,178 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,744,178 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,744,178 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,744,178 based on the suggestions of Szeto. Szeto (and 10,744,178) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,687,519 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,687,519 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	9,687,519 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,687,519 based on the suggestions of Szeto. Szeto (and 9,687,519) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11,083,771 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	11,083,771 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	11,083,771 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 11,083,771 based on the suggestions of Szeto. Szeto (and 11,083,771) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11,083,772 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	11,083,772 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	11,083,772 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 11,083,772 based on the suggestions of Szeto. Szeto (and 11,083,772) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11,141,456 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	11,141,456 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	11,141,456 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 11,141,456 based on the suggestions of Szeto. Szeto (and 11,141,456) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,884,085 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,884,085 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	9,884,085 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,884,085 based on the suggestions of Szeto. Szeto (and 9,884,085) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,525,098 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,525,098 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,525,098 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,525,098 based on the suggestions of Szeto. Szeto (and 10,525,098) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,988,422 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,988,422 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	9,988,422 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,988,422 based on the suggestions of Szeto. Szeto (and 9,988,422) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,877,997 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,877,997 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	9,877,997 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,877,997 based on the suggestions of Szeto. Szeto (and 9,877,997) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,047,395 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,047,395 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,047,395 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,047,395 based on the suggestions of Szeto. Szeto (and 10,047,395) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,188,693 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,188,693 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,188,693 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,188,693 based on the suggestions of Szeto. Szeto (and 10,188,693) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,201,585 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,201,585 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,201,585 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,201,585 based on the suggestions of Szeto. Szeto (and 10,201,585) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,943,563 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,943,563 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	9,943,563 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,943,563 based on the suggestions of Szeto. Szeto (and 9,943,563) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,345,738 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	9,345,738 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	9,345,738 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 9,345,738 based on the suggestions of Szeto. Szeto (and 9,345,738) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,322,159 in view of Szeto et al. (US 2007/0027087; as cited with IDS 5/1/20; ‘Szeto’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
	10,322,159 recites D-Arg-Dmt-Lys-Phe-NH2 (claim 1).
	10,322,159 does not recite one of the instant compounds.
Szeto teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57 and figure 5 caption section 0040). Szeto teach beneficial effects of the compound (examples 11-12 on page 14). Szeto teach formulations with a carrier (section 0122). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto teach applications of the peptide where it is administered (claim 1 for example).
	Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 10,322,159 based on the suggestions of Szeto. Szeto (and 10,322,159) teach the compound called SS-31 of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57). Szeto teach beneficial effects of the compound (examples 11-12 on page 14) and teach applications of the peptide where it is administered (claim 1 for example). Szeto also teach the compound D-Arg-Dmt-Lys-Phe-NH2 in Table 2 (page 9) and states that the amino acids in the peptide may be in either the L- or D-configuration (section 0102). Szeto does suggest D-amino acids in order to minimize protease sensitivity (sections 0061-0062 ). In similar fashion, Hotchkiss teach the inclusion of D-amino acids is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (sections 0071, 0085 and 0192). Thus one would have been motivated to modify the SS-31 compound of formula D-Arg-Dmt-Lys-Phe-NH2 (claim 57) by the incorporation of additional D-amino acids to obtain D-Arg-D-Dmt-D-Lys-Phe-NH2. Since Szeto teach formulations with a carrier (section 0122) one would have been motivated to make such formulation. One would have had a reasonable expectation of success since Szeto teach methods of synthesis of peptides were known (section 0114).
In relation to the compound of instant claim 1, as discussed above the prior art suggest the peptide D-Arg-D-Dmt-D-Lys-Phe-NH2 which is the first compound of claim 1.
In relation to claims 2-3, Szeto teach formulations with a carrier (section 0122).

Response to Arguments – Double Patenting
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although the claims have been amended, the amended claims are addressed above.
Although applicants request to hold the rejection in abeyance until certain conditions are met, such conditions are not met and the rejection is not held in abeyance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658